Exhibit 10.1

 

PATENT PURCHASE AGREEMENT

 

This Patent Purchase Agreement (“Agreement”) is entered into by and among
Antique Books, Inc., with offices at 2 Queens Court, Pittsburgh, PA 15238
(“Seller”), and Robert Thibadeau (“Shareholder”), with offices at 2 Queens
Court, Pittsburgh, PA 15238 (collectively, the “Selling Parties”), and Wave
Systems Corp., a Delaware corporation with offices at 480 Pleasant Street, Lee,
MA 01238 (“Purchaser”) effective May 7, 2010 (“Effective Date”).

 

The parties agree as follows:

 

I.                                        DEFINITIONS

 

1.                                      “Docket File” means information relating
to the prosecution or maintenance of the Purchased Patents, including the names
and contact information of prosecution counsel and agents, and information
relating to deadlines, payments, and filings, which Selling Parties represent to
be current as of the Effective Date.  To the extent such information is kept in
electronic form, Seller shall work with Purchaser to deliver the information in
a format reasonably acceptable to the parties.

 

2.                                      “Encumbrances” means any and all
licenses, covenants not to assert and other rights granted to third parties
respecting the Purchased Patents.

 

3.                                      “Purchased Patents” means those patents
and any pending applications set forth in Exhibit 1 to this Agreement, including
all foreign corresponding patents and applications therefore now pending (in all
countries) claiming the priority date of such patents and all patents (including
utility models and certificates of inventorship) resulting from reissues,
continuations, divisions, renewals, reexaminations and extensions of such
patents or patent applications.

 

4.                                      “Purchase Price” shall have the meaning
set forth in Section III.l.

 

--------------------------------------------------------------------------------


 

II.                                   ASSIGNMENT

 

1.                                      Assignment.  On the Effective Date,
Seller shall assign, convey and transfer to Purchaser the Purchased Patents,
free and clear of Encumbrances, except as set forth in Section IV. 3 below, by
delivering to Purchaser an executed Patent Assignment in the form attached to
this Agreement as Exhibit 2.  In addition, Seller hereby transfers to Purchaser,
and will deliver to Purchaser on the Effective Date, any and all tangible
manifestations of the Purchased Patents, including without limitation all notes,
records, files and tangible items of any sort in Selling Parties’ possession or
under the control of either Selling Party.  Purchaser shall acquire hereunder
all worldwide rights in the Purchased Patents, including without limitation the
right to obtain foreign patents with respect to the subject matter of the
Purchased Patents.  Selling Parties shall execute and deliver such additional
documents, and perform such other acts, as Purchaser may reasonably request for
the purpose of perfecting Purchaser’s title to, or reducing to Purchaser’s
possession, the assets described in this section.

 

2.                                      Fees.  Purchaser shall be and remain
solely liable for the payment of any maintenance and/or annuities and/or other
fees due and/or payable (including any new prosecution fees incurred in the
prosecution of any application), incurred on or after the Effective Date with
respect to each Purchased Patent.

 

III.                              PURCHASE PRICE AND PAYMENT

 

1.                                      Purchase Price.  In consideration for
the assignment of the Purchased Patents as provided herein, Purchaser shall pay
Seller (US) $1,100,000 (“Purchase Price”) on the Effective Date by wire transfer
of the Purchase Price to Seller’s account as instructed.

 

--------------------------------------------------------------------------------


 

2.                                      Allocation.  The Purchase Price shall be
allocated between the Purchased Patents in the manner set forth on Exhibit 1.

 

IV.                               SELLING PARTIES’ REPRESENTATIONS, WARRANTIES
AND COVENANTS - Selling Parties represent and warrant to Purchaser, and covenant
and agree, as follows:

 

1.                                      Authority.  Selling Parties have the
right to make the assignments contemplated by this Agreement, and this Agreement
is and will be binding on and enforceable against it in accordance with the
terms hereof.

 

2.                                      Validity.  None of the issued Purchased
Patents has ever been found in a post-issuance proceeding to be invalid,
unpatentable, or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding; Selling Parties are aware of no third
party who asserts that a Purchased Patents is invalid or who is infringing a
Purchased Patent; and Seller has not commenced any enforcement action in any
court or other tribunal with respect to either of the Purchased Patents.

 

3.                                      No Encumbrances.  The Purchased Patents
are subject to no Encumbrances other than a patent license (“Seagate License”)
between Seller as licensor and Seagate Technology LLC, a Delaware limited
liability company (“Seagate”).  The Seagate License has not been amended. 
Neither Seagate nor Seller is in default with respect to its obligations under
the Seagate License, and no circumstances exist that, with notice or the passage
of time, will cause Seller to be in default.  Seller hereby assigns its rights
under the Seagate License to Purchaser but retains and agrees to timely perform
all of its duties under the Seagate License except those that Purchaser may
hereafter agree in writing to assume and perform.

 

4.                                      Authorization.  All corporate action on
the part of Seller and its directors and shareholders necessary for the
authorization, execution, delivery and performance by

 

--------------------------------------------------------------------------------


 

Seller of this Agreement and the performance of all of Seller’s obligations
hereunder has been taken.

 

5.                                      Compliance with Other Instruments.  The
execution, delivery and performance of and compliance with this Agreement have
not resulted and will not result in a material violation of, conflict with, or
constitute a material default under any agreement or other instrument to which a
Selling Party is a party or by which it is bound, including without limitation
the Seagate License.

 

6.                                      Governmental Consent.  No consent,
approval or authorization of or designation, declaration or filing with any
governmental authority on the part of Seller is required in connection with the
valid execution, delivery and performance of this Agreement.

 

7.                                      Brokers or Finders.  Purchaser has not
incurred and will not incur, directly or indirectly, as a result of any action
taken by a Selling Party (assuming that no unilateral action is taken by
Purchaser), any liability for brokerage or finder’s fees, agents’ commissions or
any similar charges in connection with this Agreement.

 

V.                                    PURCHASER’S REPRESENTATIONS, WARRANTIES
AND COVENANTS - Purchaser represents and warrants to Seller and covenants and
agrees as follows:

 

1.                                         Authority.   This Agreement is and
will be binding on and enforceable against it in accordance with the terms
hereof.

 

2.                                         Organization and Standing; Articles
and Bylaws.  Purchaser is a corporation duly organized and existing under, and
by virtue of, the laws of the State of Delaware and is in good standing under
such laws.  Purchaser has the requisite corporate power and

 

--------------------------------------------------------------------------------


 

authority to own and operate its properties and to carry on its business as
presently conducted.

 

3.                                         Authorization.  All corporate action
on the part of Purchaser and its directors necessary for the authorization,
execution, delivery and performance by Purchaser of this Agreement have been
taken.

 

4.                                         Compliance with Other Instruments. 
The execution, delivery and performance of and compliance with this Agreement by
Purchaser have not resulted and will not result in a material violation of,
conflict with, or constitute a material default under any agreement or other
instrument to which Purchaser is a party or by which it is bound.

 

5.                                         Governmental Consent.  No consent,
approval or authorization of or designation, declaration or filing with any
governmental authority on the part of Purchaser is required in connection with
the valid execution, delivery and performance of this Agreement.

 

6.                                         Brokers or Finders.  No Selling Party
has incurred or will incur, directly or indirectly, as a result of any action
taken by Purchaser (assuming that no unilateral action is taken by the Selling
Party), any liability for brokerage or finder’s fees, agents’ commissions or any
similar charges in connection with this Agreement.

 

VI.                                  INDEMNITY

 

1.                                         By Selling Parties.  Selling Parties
jointly and severally agree to indemnify Purchaser and its officers and
directors with respect to, and hold them harmless and defend them from, all
claims and causes of action (and related attorney fees and expenses) arising
from or related to the breach by a Selling Party of a representation, warranty
or covenant under this Agreement.

 

--------------------------------------------------------------------------------


 

2.                                         By Purchaser.  Purchaser agrees to
indemnify Seller and its officers and directors with respect to, and hold them
harmless and defend them from, all claims and causes of action (and related
attorney fees and expenses) arising from or related to the breach by Purchaser
of a representation, warranty or covenant under this Agreement.

 

VII.                             NOTICES

 

1.                                         Notices.  Notices are deemed given on
the date of receipt if delivered personally or by express courier.  Notice given
in any other manner will be deemed to have been given only if and when received
at the address of the person to be notified as set forth above.  Each party may
from time to time change its address for notices under this Agreement by giving
the other party written notice of such change in accordance with this paragraph.

 

VIII.                     GENERAL

 

1.                                      Assignment.  No party may assign its
rights or delegate its duties under this Agreement without the prior written
consent of the other parties.

 

2.                                      Waiver.  Failure or delay of a party to
exercise any right or remedy under this Agreement or to require strict
performance by another party of any provision of this Agreement shall not be
construed to be a waiver of any such right or remedy or any other right or
remedy hereunder.  All of the rights of each party under this Agreement shall be
cumulative and may be exercised separately or concurrently.

 

3.                                      Severability.  This Agreement is
intended to be valid and effective throughout the world and, to the extent
permissible under applicable law, shall be construed in a manner to avoid
violation of or invalidity under any applicable law.  Should any provision
hereof nevertheless be or become invalid, illegal or unenforceable under any
applicable law, the other provisions hereof shall not be affected, and to the
extent permissible under

 

--------------------------------------------------------------------------------


 

applicable law, any such invalid, illegal or unenforceable provision shall be
deemed amended lawfully to conform to the intent of the parties.

 

4.                                      No Third Party Beneficiaries.  The
parties agree there shall be no third party beneficiaries of this Agreement.

 

5.                                      Governing Law.  The validity,
construction, and performance of this Agreement and any dispute between the
parties relating thereto shall be governed by and interpreted and determined in
accordance with the laws of the State of Massachusetts (excluding its conflicts
of laws provisions).  The parties specifically agree that the 1980 United
Nations Convention on Contracts for the International Sale of Goods, as such may
be amended from time to time, shall not apply to this Agreement.  Each party
hereby waives any right to, and agrees not to seek, a trial by jury in
connection with any matter arising out of or otherwise relating to this
Agreement or the subject matter hereof.

 

6.                                      Jurisdiction.  Any action to interpret
or enforce this Agreement shall be brought and maintained in federal or state
court in Boston, Massachusetts.

 

7.                                      Specific Performance.  The parties agree
that a breach of Section II. 1 cannot be adequately compensated by monetary
damages and that specific performance of the Selling Parties’ obligations under
such section is the proper remedy for any breach thereof.

 

8.                                      Entire Agreement.  This Agreement,
together with the Exhibits, embodies the entire understanding between the
parties as to the subject matter of this Agreement and supersedes all previous
discussions and documents respecting such subject matter.  No amendment or
modification to this Agreement shall be effective or binding on any party unless
the same has been reduced to writing and signed by an authorized representative
of

 

--------------------------------------------------------------------------------


 

such party.  The governing language of this Agreement is the English language,
which shall control with respect to its interpretation.

 

9.                                      Counterparts.  This Agreement may be
executed in any number of counterparts, each of which, when executed and
delivered, shall be an original, but all such counterparts shall constitute one
and the same instrument.  As used herein, the term “counterparts” shall include
full copies of this Agreement signed and delivered by facsimile transmission, as
well as photocopies of such facsimile transmissions.  Each party represents that
the signature of the individual noted in the signature block below is sufficient
to bind it to and under the terms of this Agreement.

 

10.                               Survival of Representations and Warranties. 
The representations and warranties in this Agreement shall survive the
consummation of the purchase and sale of the Purchased Patents and related
assets.

 

11.                               Exhibits.  The following Exhibits are included
in the terms of the Agreement:

 

Exhibit 1:                                        Purchased Patents

 

Exhibit 2:                                        Patent Assignment

 

 

SELLER:

 

PURCHASER:

 

 

 

ANTIQUE BOOKS, INC.

 

WAVE SYSTEMS CORP.

 

 

 

 

 

 

 

 

By:

/s/ Robert Thibadeau

 

By:

/s/ Steven Sprague

 

 

 

 

 

Name:

Robert Thibadeau

 

Name:

Steven Sprague

 

 

 

 

 

Title:

President

 

Title:

President

 

 

 

 

 

Date:

May 4, 2010

 

Date:

May 7, 2010

 

--------------------------------------------------------------------------------


 

SHAREHOLDER:

 

/s/ Robert Thibadeau

 

 

 

Robert Thibadeau, individually

 

 

 

Date:

May 4, 2010

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

PURCHASED PATENTS

 

PATENT
NUMBER/
APPLICATION
NUMBER

 

JURISDICTION

 

TITLE

 

PRICE

 

7,426,747

 

United States

 

Methods and systems for promoting security in a computer employing attached
storage devices

 

 

 

 

 

 

 

 

 

$

1,100,000

 

7,036,020

 

United States

 

Methods and systems for promoting security in a computer employing storage
devices

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

PATENT ASSIGNMENT

 

WHEREAS, Antique Books, Inc., a Pennsylvania corporation with offices at 2
Queens Court, Pittsburgh, PA 15238 ( “Antique Books”) is the sole and exclusive
owner of those certain patents and applications set forth on Attachment A hereto
(referred to as the “Patents”); and

 

WHEREAS, Wave Systems Corp., a Delaware corporation with offices at 480 Pleasant
Street, Lee, MA 01238 (“Purchaser”), is desirous of acquiring the right, title
and interest in, to and under the said Patents;

 

NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
acknowledged by the parties:

 

Antique Books does hereby sell, assign and transfer to Purchaser, the Patents,
all of which are to be held and enjoyed by Purchaser for its own use and
enjoyment, and for the use and enjoyment of its successors, assigns or other
legal representatives, to the end of the term or terms for which said Patents
are or may be granted, reissued or extended as fully and entirely as the same
would have been held and enjoyed by Antique Books, if this assignment and sale
had not been made; together with all causes of action (whether known or unknown
or whether currently pending, filed, or otherwise) and other enforcement rights
under, or on account of, any of the Patents, including, without limitation, all
causes of action and other enforcement rights for (i) damages, (ii) injunctive
relief, and (iii) any other remedies of any kind for past, current and future
infringement, and all rights to collect royalties or other payments under or on
account of any of the Patents, all for Purchaser’s own use and behalf, and for
the use and behalf of its successors, assigns or other legal representatives.

 

Antique Books hereby authorizes and requests the Commissioner of Patents and
Trademarks, or an equivalent officer in any jurisdiction in which a Patent may
have issued, to issue any and all Letters Patent on said inventions to Purchaser
as assignee of the entire interest, and hereby covenants that Antique Books has
full right to convey the entire interest herein assigned, and that, except as
otherwise explicitly agreed and acknowledged in writing between the parties,
Antique Books has not executed, and will not execute, any agreements in conflict
therewith.

 


ANTIQUE BOOKS, INC.

 

 

By:

/s/ Robert Thibadeau

 

Name:

Robert Thibadeau

 

Title:

President

 

Date:

May 6, 2010

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

TO PATENT ASSIGNMENT

 

PATENT
NUMBER/
APPLICATION
NUMBER

 

JURISDICTION

 

TITLE

7,426,747

 

United States

 

Methods and systems for promoting security in a computer employing attached
storage devices

 

 

 

 

 

7,036,020

 

United States

 

Methods and systems for promoting security in a computer employing storage
devices

 

--------------------------------------------------------------------------------